Citation Nr: 1815648	
Decision Date: 03/16/18    Archive Date: 03/23/18

DOCKET NO.  14-32 137	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for tinnitus.  

2.  Entitlement to service connection for bilateral hearing loss.  

3.  Entitlement to service connection for diabetes mellitus, claimed as the result of herbicide agent exposure.  

4.  Entitlement to service connection for a bilateral lower extremity neurological disability, to include diabetic peripheral neuropathy and a balance disability claimed as the result of herbicide agent exposure.  


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services



WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The Veteran had active service from October 1962 to November 1966.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2013 rating decision of the Roanoke, Virginia, Regional Office of the Department of Veterans Affairs (VA) which denied service connection for tinnitus, bilateral hearing loss, diabetes mellitus, and a bilateral lower extremity neurological disability to include diabetic peripheral neuropathy and a balance disability .  The Veteran appeared at a November 2017 videoconference hearing before the undersigned Veterans Law Judge.  A hearing transcript is of record.  


FINDING OF FACT

At the November 2017 hearing, the Veteran withdrew the appeal for service connection for tinnitus.  


CONCLUSION OF LAW

The issue of entitlement to service connection for tinnitus has been withdrawn and no allegation of error of fact or law remains.  38 U.S.C. § 7105 (2012); 38 C.F.R. § 20.204 (2017).  
REASONS AND BASES FOR FINDING AND CONCLUSION

At the November 2017 hearing, the Veteran withdrew the appeal for service connection for tinnitus.  

An appellant or accredited representative may withdraw a substantive appeal in writing at any time prior to the Board's promulgation of a decision.  38 C.F.R. § 20.204 (2017).  The Board finds that the Veteran has effectively withdrawn the appeal for service connection for tinnitus.  Therefore, the Board concludes that no allegation of fact or law remains as to that issue and the appeal must be dismissed.  38 U.S.C. § 7105 (2012).  


ORDER

The issue of entitlement service connection for tinnitus has been withdrawn and is dismissed.  


REMAND

The Veteran asserts that service connection for bilateral hearing loss is warranted as the claimed disability is related to significant aircraft engine noise exposure while performing Air Force duties as a weapons control systems specialist.  

The service personnel records show that the Veteran was a weapons control systems mechanic and a weapons control specialist.  Therefore, his in-service exposure to jet engine noise is conceded.  

The report of an August 2014 VA audiological examination states that the Veteran was diagnosed with bilateral sensorineural hearing loss.  The examiner concluded that "since hearing loss due to noise occurs at the time of the exposure and not subsequently, the Veteran's current loss is not caused or a result of active duty noise exposure."  The VA audiologist did not discuss or otherwise address the Veteran's significant in-service aircraft engine noise exposure.  

VA's duty to assist includes, in appropriate cases, the duty to conduct a thorough and contemporaneous medical examination which is accurate and fully descriptive.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); Green v. Derwinski, 1 Vet. App. 121 (1991).  When VA obtain an evaluation, the evaluation must be adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Because of the cited deficiencies in the August 2014 VA audiological examination, the Board finds that further VA audiological evaluation is necessary.  

At the November 2017 Board hearing, the Veteran testified that he received private medical treatment for the claimed disabilities.  Clinical documentation of the cited private treatment is not of record.  VA clinical documentation dated after June 2013 is not of record.  

VA should obtain all relevant VA and private treatment records which could potentially be helpful in resolving the Veteran's claim.  Murphy v. Derwinski, 1 Vet. App. 78 (1990); Bell v. Derwinski, 2 Vet. App. 611 (1992).  

The Veteran contends that service connection for  diabetes mellitus and a bilateral lower extremity neurological disability to include peripheral neuropathy and a balance disability is warranted secondary to exposure to herbicide agents while stationed at Korat Royal Thai Air Base.  At the November 2017 Board hearing, the Veteran acknowledged that he was "maybe half a mile" away from the base perimeter while performing his military duties and only left the base via military aircraft flights.  

The Veteran has not been provided a VA examination which addressed the etiology of his diabetes mellitus and bilateral lower extremity neurological disabilities and their relationship, if any, to active service.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he provide information as to all post-service treatment of the bilateral hearing loss, diabetes mellitus, and lower extremity disabilities, including the names and addresses of all health care providers whose records have not already been provided to VA.  Upon receipt of the requested information and the appropriate releases, contact all identified health care providers and request copies of all available records pertaining to treatment of the Veteran, not already of record.  If identified records are not obtained, then notify the Veteran.  38 C.F.R. § 3.159(e) (2017).  

2.  Associate with the record any VA medical records for examination and treatment not already of record, including those associated with treatment provided after June 2013.  

3.  Schedule the Veteran for a VA audiology examination.  The examiner must review the record and should note that review in the report.  A rationale for all opinions should be provided.  The examiner should:

(a)  Diagnose all hearing loss disabilities found.  

(b)  Opine whether it is at least as likely as not (50 percent probability or greater) that any diagnosed hearing loss disability is related to service or any incident of service, including the Veteran's conceded in-service aircraft-related noise exposure.  

4.  Schedule the Veteran for a VA diabetes mellitus examination to determine the etiology of diabetes mellitus and any relationship to active service including claimed exposure to herbicide agents at Korat Royal Thai Air Base.  The examiner must review the record and should note that review in the report. A rationale for all opinions should be provided.  The examiner should:

(a)  Diagnose all diabetic disabilities found.  

(b)  Opine whether it is at least as likely as not (50 percent probability or greater) that any diagnosed diabetic disability is related to service or any incident of service, including claimed in-service herbicide agent exposure at Korat Royal Thai Air Base.  

5.  Schedule the Veteran for a VA neurological examination to determine the etiology of the claimed bilateral lower extremity neurological disability and any relationship to active service including the Veteran's claimed exposure to herbicide agents at Korat Royal Thai Air Base.  The examiner must review the record and should note that review in the report. A rationale for all opinions should be provided.  The examiner should:

(a)  Diagnose all recurrent lower extremity neurological disabilities found, to include any peripheral neuropathy or balance disorder.  

(b)  Opine whether it is at least as likely as not (50 percent probability or greater) that any diagnosed recurrent lower extremity disability is related to service or any incident of service, including claimed in-service herbicide agent exposure at Korat Royal Thai Air Base.  

6.  Then readjudicate the claims on appeal.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then ret urn the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C. §§ 5109B, 7112 (2012).  



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


